United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-3412
                                     ___________

Rose Thorpe,                              *
                                          *
              Appellee,                   * Appeal from the United States
                                          * District Court for the
     v.                                   * Eastern District of Missouri.
                                          *
Wal-Mart Stores, Inc., a                  *       [UNPUBLISHED]
Delaware Corporation,                     *
                                          *
              Appellant.                  *
                                     ___________

                     Submitted:      April 14, 1997

                            Filed:   May 5, 1997
                                     ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Wal-Mart appeals from a jury verdict in favor of Rose Thorpe on her
negligence action and challenges a number of evidentiary rulings made by
the District Court.1       Having reviewed the record and the parties’ briefs,
we conclude that no reversible error appears.         Accordingly, we affirm the
judgment of the District Court.       See 8th Cir. R. 47B.    Thorpe’s motion to
correct her brief is granted.




     1
      The Honorable Lawrence O. Davis, United States Magistrate
Judge for the Eastern District of Missouri, who presided over the
case with the consent of the parties in accordance with 28 U.S.C.
§ 636(c) (1994).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                            -2-